DETAILED ACTION
This Office Action is in response to the Amendment filed on June 15th, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1, 5-6, 8 & 11 have been amended; claims 1, 6 & 8 are independent. Claims 1-3, 5-6 & 8-11 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in the instant Amendment, filed on 06/15/2022, with to limitations listed below, have been fully considered but they are not persuasive.
On page 6 of Applicant’s Remarks, Applicant submitted that independent claim 6 has been amended to recite “at least one processor” configured to perform various acts would be statutory (Emphasis added).
The examiner disagrees with the Applicants. Regarding the claim a processor, one of ordinary skill in the art would understand that a “processor” could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000). Because the elements of claim 6 are interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.
On page 6 of Applicant’s Remarks, Applicant submitted that independent claim 8 has been amended to recite “a non-transitory product” would make the claim be statutory. Therefore, the rejection of claim 8 under 35 U.S.C. 101 is withdrawn.
Applicant’s arguments, see pages 6-9, filed 06/15/20212, with respect to the rejection(s) of claim(s) 1-3, 5-6 & 8-11 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sharp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6 and 9-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 6; claim 6 calls for computing system; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed system contains “at least one processor” and “plurality of interfaces.” The plurality of interfaces can be construed by a software component. Regarding the claim a processor, one of ordinary skill in the art would understand that at least one “processor” could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000). Because the elements of claim 6 are interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.
Regarding claims 9-11; claims 9-11 do not recite any hardware element to resolve the issue in the independent claim 6. Therefore, claims 9-11 are also non-statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6 and 8-11 are rejected under 35 U.S.C 103(a) as being unpatentable over Djabarov et al. (Djabarov), U.S. Pub. Number 2013/0185563, in view of Sharp et al. (Sharp), U.S. Pub. Number 2002/0002510.
Regarding claim 1; Djabarov discloses a method for device-dependent provision of download resources, the method comprising:
receiving, by at least one server (par. 0038; fig. 3; update server 120.), a request (par. 0038; fig. 3; the URL or IP address of update server 120 receives a request from mobile device 122.) comprising a proof of identity from a device (par. 0038; fig. 3; the request includes an identifier for the particular hardware platform of mobile device 122.);
allocating device properties based on the proof of identity (par. 0038; fig. 3; the request includes an identifier for the particular hardware platform of mobile device 122 and the current software/system version running on mobile device 122.), collating at least one download resource based on the device properties (pars. 0044 & 0046; fig. 3; update server 120 determines that a new version for firmware/software exists and generates a unique OTA manifest for the update for mobile device 122), and configuring at least one resource address to download the at least one download resource by the at least one server (par. 0046; provide instructions to mobile device 122 for downloading the payload/the actual firmware update.);
sending, by the at least one server (par. 0038; fig. 3; update server 120.), a response message in answer to the request to the device, wherein the response message contains the at least one resource address for access to the at least one download resource (par. 0047; fig. 3; manifest includes a system version and a URL from which mobile device 122 may download the payload/the firmware update.);
transferring, by the at least one server (par. 0038; fig. 3; update server 120.), the at least one download resource assigned to the at least one resource address to the device (par. 0047; fig. 3; suitable transfer protocol for downloading the payload/firmware update and suitable URL defining a location from which the payload/firmware update may be downloaded.).
Djabarov fails to explicitly discloses receiving, by the at least one server, a download request containing the proof of identity on the at least one resource address by the device; checking, by the at least one server, the proof of identity of the device; and confirmation of the proof of identity.
However, in the same field of endeavor, Sharp discloses apparatus and methods for a client server system comprising receiving, by the at least one server (Sharp: par. 0030; fig. 3; an operator server 42.), a download request (Sharp: pars. 0032-0033; fig. 3; a request is transmitted from the mobile phone for adaption data/downloading adaption data to the mobile phone.) containing the proof of identity on the at least one resource address by the device (Sharp: pars. 0032-0033; fig. 3; the request includes user’s identity.); checking, by the at least one server (Sharp: par. 0030; fig. 3; an operator server 42.), the proof of identity of the device (Sharp: par. 0033; the user’s identity is checked along with his tariff subscription.); and confirmation of the proof of identity (Sharp: par. 0038; a confirmation of receipt and acceptance by the user.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sharp into the device of Djabarov comprising receiving, by the at least one server, a download request containing the proof of identity on the at least one resource address by the device; checking, by the at least one server, the proof of identity of the device; and confirmation of the proof of identity to enable the provision of content onto a portable radio communication device such as a mobile phone (Sharp: par. 0001).
Regarding claim 2; Djabarov and Sharp disclose the method of claim 1, wherein Djabarov  further discloses the proof of identity is provided by a signed request from the device (Djabarov: par. 0039; fig. 3; mobile device 122 making a request to update server 120 may digitally sign the request via asymmetric key algorithms.).
Regarding claim 3; Djabarov and Sharp disclose the method of claim 1, wherein Djabarov further discloses the proof of identity is provided by receipt of the request via a Uniform Resource Locator reserved for the device (Djabarov: pars. 0046-0047; a system version and a URL from which mobile device 122 may download the payload/firmware update.).
Regarding claim 5; Djabarov and Sharp disclose the method of claim 1, wherein Djabarov further discloses the at least one server comprises two servers; wherein the receiving of the request, the allocating, and the sending are carried out on a first server of the two servers, and wherein the receiving of the download request and the transferring are carried out a second server of the two servers (Sharp: par. 0054; the request is a torrent tracker file for downloading from a plurality of download servers 124.).
Regarding claim 6; Claim 6 is directed to a system which has similar scope as claim 1. Therefore, claim 6 remains un-patentable for the same reasons.
Regarding claims 9-11; Claims 9-11 are directed to the system of claim 6 which have similar scope as claims 2-3 & 5. Therefore, claims 9-11 remain un-patentable for the same reasons.
Regarding claim 8; Claim 8 is directed to a computer program product which has similar scope as claim 1. Therefore, claim 8 remains un-patentable for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOI V LE/
Primary Examiner, Art Unit 2436